                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 21, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

TOWNSEL MYERS,                                §
                                              §
        Plaintiff,                            §
VS.                                           §   CIVIL ACTION NO. 2:19-CV-273
                                              §
PAROLE BOARD/UNKNOWN, et al,                  §
                                              §
        Defendants.                           §

                                ORDER OF DISMISSAL

       Plaintiff Townsel Myers, currently detained at the East Texas Treatment Facility,

has filed this pro se prisoner civil rights complaint pursuant to 42 U.S.C. § 1983. D.E. 1.

As of the time he filed his complaint, Plaintiff was confined at the Nueces County Jail in

Corpus Christi, Texas. On October 24, 2019, United States Magistrate Judge Jason B.

Libby granted Plaintiff leave to proceed in forma pauperis (“IFP”) in this action. D.E.

13. However, as discussed below, a review of Court records reveals that Plaintiff is

ineligible to proceed IFP and must pay the full filing fee to proceed.

       Prisoner civil rights actions are subject to the provisions of the Prison Litigation

Reform Act, including the three strikes rule, 28 U.S.C. § 1915(g). The three strikes rule

provides that a prisoner who has had, while incarcerated, three or more actions or appeals

dismissed as frivolous, malicious, or for failure to state a claim upon which relief can be

granted, is prohibited from bringing any more actions or appeals in forma pauperis. 28

U.S.C. § 1915(g); Baños v. O’Guin, 144 F.3d 883, 884 (5th Cir. 1998) (per curiam);

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996). The three strikes rule

1/3
provides an exception permitting prisoners who are under imminent danger of physical

harm to proceed without prepayment of the filing fee. 28 U.S.C. § 1915(g); Baños, 144

F.3d at 884.

        Plaintiff has had at least three prior actions dismissed as frivolous, malicious, or

for failure to state a claim upon which relief can be granted. See Myers v. Texas Dep’t of

Criminal Justice, No. 4:17-cv-284 (S.D. Tex. Jan. 31, 2017) (dismissed as frivolous and

for failure to state a claim); Myers v. Does, No. 4:14-cv-966 (S.D. Tex. May 19, 2014)

(dismissed as frivolous); Myers v. UTMB-MHC, No. 2:04-cv-61 (S.D. Tex. Mar. 19,

2004) (dismissed for failure to state a claim based on the failure to exhaust administrative

remedies).1 Therefore, Plaintiff is barred from filing this civil suit IFP unless he is in

imminent danger of physical injury.

        This Court must assess whether Plaintiff is exposed to imminent danger of serious

injury at the time that he filed his motion. Choyce v. Dominguez, 160 F.3d 1068, 1071

(5th Cir. 1998) (per curiam) (citing Baños, 144 F.3d at 884–85). To satisfy the imminent

danger requirement of § 1915(g), the threat must be “real and proximate.” Ciarpaglini v.

Saini, 352 F.3d 328, 330 (7th Cir. 2003) (citation omitted). In addition, the harm must be

imminent or occurring at the time the complaint is filed, and the plaintiff must refer to a

“genuine emergency” where “time is pressing.” Heimermann v. Litscher, 337 F.3d 781,

782 (7th Cir. 2003) (per curiam) (citation omitted). Congress intended a safety valve to




1
  The Fifth Circuit Court of Appeals has held that a dismissal for failure to exhaust administrative remedies counts
as a strike. See, e.g., Emmett v. Ebner, 423 F. App’x 492, 494 (5th Cir. 2011) (per curiam).
2/3
prevent impending harms, not those injuries which allegedly had already occurred.

Abdul–Akbar v. McKelvie, 239 F.3d 307, 315 (3d Cir. 2001) (en banc).

       In this action, Plaintiff asserts that Defendants have set forth discriminatory parole

conditions that interfered with his ability to attend religious services. D.E. 1. There is no

indication that Plaintiff is exposed to imminent danger of serious injury. Because he has

failed to allege that he was in imminent danger of physical harm at the time he filed the

complaint, he is barred from proceeding IFP.

       Accordingly, the Order entered on October 24, 2019 (D.E. 13) is hereby

VACATED. Plaintiff is not eligible to proceed IFP, and his complaint is DISMISSED.

The Clerk of Court is DIRECTED to send a copy of this Order to the “Manager of the

Three Strikes List for the Southern District of Texas at Three_Strikes@txs.uscourts.gov”

and is further DIRECTED to CLOSE this case. Plaintiff may move to reinstate this

action within thirty (30) days of the date of the entry of this Order, but only if the

appropriate filing fee is paid simultaneously with the motion to reinstate.

       ORDERED this 21st day of November, 2019.

                                               ___________________________________
                                                    NELVA GONZALES RAMOS
                                                 UNITED STATES DISTRICT JUDGE




3/3
